[Cite as State v. Hamad, 2019-Ohio-924.]

                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     TRUMBULL COUNTY, OHIO


 STATE OF OHIO,                                   :         MEMORANDUM OPINION

                   Plaintiff-Appellee/            :
                   Cross-Appellant,                         CASE NO. 2017-T-0108
                                                  :
         - vs -
                                                  :
 NASSER Y. HAMAD,
                                                  :
                   Defendant-Appellant/
                   Cross-Appellee.                :


 Criminal Appeal from the Trumbull County Court of Common Pleas.
 Case No. 2017 CR 00133.

 Judgment: Cross-appeal dismissed.


 Dennis Watkins, Trumbull County Prosecutor; Christopher Becker, Michael A. Burnett,
 and Ashleigh Musick, Assistant Prosecutors, Administration Building, 160 High Street,
 N.W., Warren, OH 44481-1092 (For Plaintiff-Appellee/Cross-Appellant).

 Samuel H. Shamansky, Donald L. Regensburger, Colin Peters, and Sarah A. Hill,
 Samuel H. Shamansky Co., LPA, 523 South Third Street, Columbus, OH 43215 (For
 Defendant-Appellant/Cross-Appellee).


TIMOTHY P. CANNON, J.

        {¶1}      This matter is before us on a notice of appeal and a notice of cross-appeal

from the judgment of conviction entered by the Trumbull County Court of Common Pleas

against Nasser Y. Hamad. Hamad was sentenced to the Lorain Correctional Institution

on November 20, 2017, and filed his notice of appeal on November 22, 2017. The state

of Ohio, by and through the prosecuting attorney, filed its notice of cross-appeal on

November 29, 2017.
         {¶2}   Prior to the enactment of R.C. 2945.67, the state did not have the right to

appeal decisions in criminal cases. The statute “was enacted to balance the disparity

between a defendant’s right to appeal and the absence of any such right possessed by

the State.” State v. Kole, 11th Dist. Ashtabula No. 99-A-0015, 2000 WL 1460031, *2

(Sept. 29, 2000); see also State v. DeJesus, 11th Dist. Ashtabula No. 99-A-0063, 2000
WL 1733562, *1 (Nov. 17, 2000). R.C. 2945.67 now grants the state of Ohio a substantive

right to appeal decisions in criminal cases, which is limited to certain instances where an

appeal is either permitted as a matter of right or may be permitted by leave of the appellate

court.

         {¶3}   The state may appeal, as a “matter of right,” any decision in a criminal case

that (1) grants a motion to dismiss all or part of an indictment, information or complaint;

(2) grants a motion to suppress evidence; (3) grants a motion for the return of seized

property; or (4) grants postconviction relief. R.C. 2945.67(A). The state has not appealed

any such decision in the case sub judice.

         {¶4}   The state may also appeal, as a matter of right, a sentence imposed upon

a defendant who is convicted of a felony. Id., citing R.C. 2953.08. The state’s right to

appeal a felony sentence is limited, however, to the grounds enumerated in R.C.

2953.08(B)(1)-(3). The state’s right to appeal also does not extend to the circumstances

listed in R.C. 2953.08(D)(1)-(3). Relevant here, R.C. 2953.08(D)(3) provides that “[a]

sentence imposed for aggravated murder or murder pursuant to sections 2929.02 to

2929.06 of the Revised Code is not subject to review under this section.” Hamad was

sentenced on two counts of aggravated murder and three counts of attempted aggravated

murder. Accordingly, the state is precluded by R.C. 2953.08(D)(3) from appealing, as a




                                              2
matter of right, the trial court’s imposition of sentence for aggravated murder. See State

v. Porterfield, 106 Ohio St. 3d 5, 2005-Ohio-3095, ¶17.

       {¶5}   Finally, the state may also appeal “any other decision, except the final

verdict” in a criminal case, but only “by leave of the court to which the appeal is taken.”

R.C. 2945.67(A). The prosecuting attorney must seek leave from the appellate court

according to the procedure outlined in App.R. 5(C).

       {¶6}   “‘A motion for leave to appeal is a necessary prerequisite under R.C.

2945.67(A) for the state’s right of appeal to attach. Any failure to follow this directive

deprives the appellate court of jurisdiction and requires that such appeal be dismissed.’”

Kole, supra, at *3, quoting State v. Metz, 4th Dist. Washington No. 93CA18, 1995 WL
695078, *5 (Nov. 20, 1995), citing generally State v. Wallace, 43 Ohio St. 2d 1 (1975).

       {¶7}   In its cross-appeal, the state challenges the trial court’s jury instruction on

self-defense and the trial court’s merger of certain counts of attempted aggravated murder

for sentencing purposes. However, the prosecuting attorney did not seek leave from this

court to appeal those decisions. “Further, it is irrelevant that the State raises its argument

in a cross appeal rather than in an appeal per se.” Id. at *4; see also State v. Williams,

1st Dist. Hamilton Nos. C-060631 & C-060668, 2007-Ohio-5577, ¶53-55.

       {¶8}   The state’s failure to seek leave to cross-appeal is fatal, as it has not

properly invoked this court’s jurisdiction. Id. Accordingly, the cross-appeal must be

dismissed. Id.; see also DeJesus, supra, at *2.

       {¶9}   The state of Ohio’s cross-appeal is hereby dismissed for lack of jurisdiction.


THOMAS R. WRIGHT, P.J.,

MARY JANE TRAPP, J.,

concur.

                                              3